Citation Nr: 1733656	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to August 1962 and from June 1963 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue was remanded by the Board in September 2015 for the issuance of a Statement of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period the Veteran's service-connected disabilities have caused him to be unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a TDIU, reporting that he is currently unable to work in a substantially gainful occupation because of his service-connected disabilities.  He contends that he cannot walk, stand or sit for any length of time, and that his mind does not function as it should.  See July 2016 Substantive Appeal.  

The Board finds that entitlement to a TDIU is warranted throughout the appeal period.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A "schedular" TDIU may be assigned pursuant to 38 C.F.R. § 4.16(a) where the claimant's service-connected disabilities resulting in unemployability meet the criteria set forth in that section.  As of the date of the Veteran's claim and continuing throughout the appeal period, the Veteran has had the following service-connected disabilities at the following ratings: ischemic heart disease rated as 60 percent, bilateral hearing loss rated at 30 percent, diabetes mellitus type II rated at 20 percent, tinnitus rated at 10 percent, peripheral neuropathy of the right and left lower extremities each rated at 10 percent, and chronic otitis externa rated as 10 percent and psychophysiologic gastrointestinal reaction rated at  10 percent.  The Veteran has also been service-connected for diabetic retinopathy with a noncompensable rating.  Therefore, as the Veteran has had one disability rated as 40 percent or more and a combined rating of 70 percent or more, the schedular criteria for an award of TDIU have been met throughout the appeal period.  38 C.F.R. §§ 4.25, 4.16(a).

The Board finds that the Veteran is entitled to a TDIU throughout the appeal because the functional impairments caused by his service-connected disabilities prevent him from working in a substantially gainful occupation when considering his educational background and work experience.  The Veteran has a high school education, but did not attend college or obtain any additional education thereafter.  See August 2014 VA Form 21-8940 Application for Increased Rating Due to Unemployability.  He reported that after his retirement from service he worked as a heavy equipment operator, truck driver and mechanic performing welding and electrical work.  See May 2010 VA Examinations.  He reported that he last worked as a truck driver in 2002.  See August 2014 VA Form 21-8940 Application for Increased Rating Due to Unemployability.  He also reported working as an operation manager at a carnival for approximately three years.  See id; see also November 2014 VA Examination Report.  Thus, the Veteran's background shows that he has spent most of his career in skilled labor positions or as a truck driver, with minimal management experience.  

The evidence further shows that his service-connected disabilities cause functional impairment that would prevent him from completing the tasks required in the type of positions commensurate with his education and experience.  The Veteran reported that his service-connected disabilities prevent him from standing, walking or sitting for any length of time.  During the May 2014 VA examination, the examiner found that the Veteran's ischemic heart disease was productive of dyspnea at 3-5 METs (metabolic equivalent of task), which is consistent with activities such as light yard work (weeding), mowing the lawn with a power mower and brisk walking (4 mph).  His bilateral lower extremity peripheral neuropathies are productive of numbness, decreased deep tendon reflexes, and decreased sensation in his feet and toes, all of which make him unsteady on his feet.  See April 2015 VA Examination Report.  He reported during the May 2010 VA Audiology examination that his bilateral hearing loss and tinnitus cause him difficulty in understanding what people are saying, and the VA examiner noted that the Veteran displayed very poor word recognition on examination.  The Veteran also reported experiencing unsteadiness at times upon standing a couple of times per month.  See May 2010 VA Audiology Examination Report.  

Additionally, a March 2015 VA examiner found that the Veteran's physical disabilities are productive of somatic symptoms including fatigue, restlessness, loss of energy and difficulty concentrating.  Although the examiner found that these symptoms did not meet the criteria for a mental health diagnosis, the examiner stated that the symptoms were most likely directly due to his medical conditions.  As the examiner did not state whether these somatic symptoms were due to the Veteran's service-connected or nonservice-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran and thus will consider all of his somatic symptomatology as part of his service-connected disabilities for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

Given the Veteran's functional impairment as described above, the Board finds that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  His inability to engage in more than light work without dyspnea, or stand or walk for any length of time, along with his bilateral lower extremity numbness, decreased deep tendon reflexes, and decreased sensation preclude him from working in any skilled labor position or as a truck driver.  Moreover, his difficulty communicating with others due to bilateral hearing loss and somatic symptoms of fatigue, loss of energy and difficulty concentrating would affect his ability to perform activities in less physical, more sedentary employment such as driving truck or in a management position.  Thus, the criteria for entitlement to a TDIU have been met during the appeal period.


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


